UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) May 24, 2010 Bill The Butcher, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation) 000-52439 20-5449905 (Commission File Number) (IRS Employer Identification No.) 424 Queen Anne Ave. N., Suite #400, Seattle, WA98109 (Address of Principal Executive Offices)(Zip Code) (206) 612-6370 (Registrant's Telephone Number, Including Area Code) Reshoot & Edit 10685 Oak Crest Avenue, Las Vegas, Nevada89144 (Former name or former address, if changed, since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On May 24, 2010, the Registrant changed it's corporate name from "Reshoot & Edit" to “Bill The Butcher, Inc.” Additionally, effective June 4, 2010, the Registrant implemented a forward stock-split of its common shares at a forward split ratio of 3.8 new shares of common stock for each issued and outstanding share of common stock (3.8:1 ratio). 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Bill The Butcher, Inc. Registrant By: /s/ J'Amy Owens Name:J'Amy Owens Title:Chairman and CEO Dated:June 29, 2010 3
